              Case 2:20-cv-01480-MJP Document 35 Filed 11/13/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RIVKA SPIVAK,                                    CASE NO. C20-1480 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          ALPHABET INC, et al.,

14                                 Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Plaintiff filed a Request for Extension of Time (Dkt. No. 19) and an Emergency Motion

19   to Stay (Dkt. No. 20). Plaintiff sought addition time to file a response to Defendant Bayern’s

20   Counterclaims. Plaintiff has filed a Motion to Deem Allegations Admitted, to Strike Affirmative

21   Defense and to Dismiss the Counterclaims. (Dkt. No. 21.) This moots her request for additional

22   time and the Court DENIES AS MOOT Plaintiff’s requests for additional time (Dkt. Nos. 19 and

23   20).

24


     MINUTE ORDER - 1
             Case 2:20-cv-01480-MJP Document 35 Filed 11/13/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed November 13, 2020.

 3
                                                    William M. McCool
 4                                                  Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
